842 So.2d 1056 (2003)
Robert J. BARRETT, III, Appellant,
v.
David L. CALLAWAY, and Does 1 through 10, inclusive, Respondents.
No. 4D03-1018.
District Court of Appeal of Florida, Fourth District.
April 23, 2003.
Richard B. Simring of Stroock & Stroock & Lavan LLP, Miami, for petitioner.
No response required for respondent.
KLEIN, J.
Petitioner is the plaintiff in a defamation suit against members of his private social club. The trial court granted a protective order prohibiting certain discovery on the basis that the club's bylaws made all "membership deliberations" confidential and not "open to inspection by the general membership or any other person." He seeks certiorari review, asserting that this order is a departure from the essential requirements of law for which there is no adequate remedy by appeal from final judgment.
As sole authority for jurisdiction petitioner cites Beekie v. Morgan, 751 So.2d 694 (Fla. 5th DCA 2000), in which the fifth district reviewed by certiorari an order granting a protective order which prevented the taking of the defendant's deposition in an accident case. The Beekie court, recognizing that review of denial of discovery orders by certiorari is rarely warranted, concluded that it was justified under the facts.
This court, on the other hand, has consistently maintained the view that "plenary appeal provides an adequate remedy to address the legal propriety of an order precluding discovery." Calfin v. McInnis, 683 So.2d 1137 (Fla. 4th DCA 1996) and cases cited. Because we conclude that petitioner has failed to demonstrate irreparable harm which cannot be remedied on final appeal, we dismiss the petition.
WARNER and HAZOURI, JJ., concur.